Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on June 16, 2021. Claims 1-13, 16, 19, and 20 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Objection: The Applicant’s arguments and amendments (filed June 16, 2021) are persuasive. The objection of claims 6, 9, and 10 is withdrawn.

101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant states in pages 11-14 that the claims do not recite an abstract idea. The Examiner disagrees. As stated in the previous and current office action under the Prong One of Step 2A analysis, the abstract idea of “financial transaction authorization” within organizing human activity grouping is clearly recited in the following limitations of claim 1 and 11 which recite “receive … transaction data including account details identifying an account, an acquirer identifier …, and an issuer identifier …”, “compare the issuer identifier to the acquirer identifier”, “determine if the issuer corresponds to the same entity based on the comparison”, and “forward … an approval 
The Applicant states in pages 15-16 that the additional elements of the independent claims integrates the abstract idea into a practical application. The Examiner disagrees. As stated in the previous and current office actions the additional elements merely apply the judicial exception, or are mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea (see MPEP 2016.05(f)).
As such due to the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 101 rejection is presented below that addresses claims 1-20.

103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of the substantive amendments that necessitate an updated search and consideration.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system”.
Claim 1 is directed to the abstract idea of “financial transaction authorization” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive … transaction data including account details identifying an account, an acquirer identifier …, and an issuer identifier …”, “compare the issuer identifier to the acquirer identifier”, “determine if the issuer corresponds to the same entity based on the comparison”, and “forward … an approval message …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an acquirer server”, 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction authorization using computer technology (e.g. the processor, see ¶ [0084] of the specification as filed “a processor 704 for executing software routines. Although a single processor is shown for the sake of clarity, the computing device 700 may also include a multi-processor system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 is not patent eligible.

As per claim 11, claim 11 is directed to “a computer-implemented method”. The substance of claim 11 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for the reasons shown above regarding claim 1, claim 11 

Claim 6 is directed to a “device”. Claim 6 is directed to the abstract idea of “financial transaction authorization” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 6 recites “receive, …, a transaction request comprising transaction data including …”, “… determining that the issuer corresponds to a same entity as the acquirer”, “transmit the transaction request …”, “receive … an approval message”, “include an indicator in the approval message, …”, and “add the approval message corresponding to the issuer to a list, …”, and “store the list in a transaction log file”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a device” “payment terminal”, “at least one processor”, “at least one memory”, “computer program code”, “an issuer server”, and “an acquirer server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of financial transaction authorization.

Hence, claim 6 is not patent eligible.

As per claim 16, the substance of claim 16 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for the reasons shown above regarding claim 6, claim 16 is similarly rejected as including ineligible abstract idea without significantly more and is not patent eligible.

As per dependent claims 2-5, 7-10, 12-15, and 17-20, the dependent claims recite the additional elements of “a switch” and “a payment network server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180089687 A1 (Kohli) in view of US 20130203444 A1 (Perry) in view of US 20160321634 A1 (George).

As per claims 1 and 11, Kohli teaches,
an acquirer server (FIG. 6, item 2006, ¶ [0047] “the acquirer 2006”),
a payment terminal (FIG. 6, item 126, ¶ [0047] “the terminal 126”),
managed by a same entity (¶ [0048] “the acquirer will set the merchant up with the appropriate software and/or firmware for the merchant's point of sale devices”), 
the acquirer server comprising (FIG. 6, item 2006, ¶ [0047], ¶ [0148] “The computer systems and servers described herein each contain”),
a database (FIG. 1, item 154, ¶ [0033] “database”)
at least one processor (¶ [0148] “processors”), 
at least one memory including computer program code (¶ [0148] “a memory that will configure associated processors to implement the methods, steps, and functions disclosed herein”),
the at least one memory and the computer program code configured to, with the at least one processor, cause the acquirer server at least to (¶ [0148] “memory that will configure associated processors to implement the methods, steps, and functions disclosed herein. Such methods, steps, and functions can be carried out, …, by processing capability on one, some, or all of elements …, 2006”), 
receive, from the payment terminal, transaction data including account details identifying an account (¶ [0052] “account numbers or ranges of account numbers are used in deciding how to route”) an acquirer identifier corresponding to the same entity (¶ [0051] “BIN are employed in BANKNET so that a member can perform issuing and/or acquiring activities”) and an issuer identifier identifying an issuer managing the account (, ¶[0052] “The Member ID is pulled from the PNIP port 2038 (discussed elsewhere herein) configuration and transactions from that account range are then routed to the port from which the sign-in request is received.”, ¶ [0053] “the account range is associated with a certain issuer” teaches account number as , the transaction data corresponding to a transaction initiated at the payment terminal (¶ [0047] “The merchant terminal 126 captures the card account information … and forwards same to the acquirer 2006” teaches transaction including account information).

Kohli does not explicitly teach,
compare the issuer identifier to the acquirer identifier ,
determine that the issuer corresponds to the same entity based on the comparison ,
forward, to a payment network server, the approval message after determining that the issuer corresponds to the same entity.

However, Perry teaches,
compare the issuer identifier to the acquirer identifier (¶ [0103] “if an acquirer and an issuer are the same financial institution, the acquirer identifier 417 and the issuer identifier 416 may be the same”)
determine that the issuer corresponds to the same entity based on the comparison (¶ [0103] “the acquirer identifier 417 and the issuer identifier 416 may be the same”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of Perry in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each 

George teaches,
forward, to a payment network server, the approval message (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708”) after determining that the issuer corresponds to the same entity (¶ [0033] “the acquiring institution 114 and the issuing institution 104 may be the same institution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization 

As per claim 6, Kohli teaches, 
at least one processor (¶ [0148] “processors”),
at least one memory including computer program code (¶ [0148] “a memory that will configure associated processors to implement the methods, steps, and functions disclosed herein”),
the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (¶ [0148] “memory that will configure associated processors to implement the methods, steps, and functions disclosed herein. Such methods, steps, and functions can be carried out, …, by processing capability on one, some, or all of elements …, 2006”), 
receiving, from an acquirer server, a transaction request comprising transaction data including account details identifying an account (¶ [0052] “account numbers or ranges of account numbers are used in deciding how to route”) an acquirer identifier corresponding to an acquirer managing the acquirer server (¶ [0051] “BIN are employed in BANKNET so that a member can perform issuing and/or acquiring activities”) and an issuer identifier identifying an issuer managing the account (, ¶[0052] “The Member ID is pulled from the PNIP port 2038 (discussed elsewhere herein) configuration and transactions from that account range are then routed to the port from which the sign-in request is received.”, ¶ [0053] “the account range is associated with a certain issuer” teaches account number as including issuer , the transaction data corresponding to the transaction (¶ [0047] “The merchant terminal 126 captures the card account information … and forwards same to the acquirer 2006” teaches transaction including account information),
transmit the transaction request to an issuer server managed by the issuer (¶ [0054] “the message may be routed directly to the issuer”),
receive, from an issuer server, an approval message corresponding to an issuer (¶ [0069] “Response files are then received from each issuer”), 
add the approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the approval message (¶ [0060] “at every point where a transaction touches a computer of the payment card network, whether it be an acquirer PNIP 2012, issuer PNIP 2024, or a special services computer or computers 2050 at the central location 2009 (discussed below), transaction context is preserved. That is to say, before the message is sent on to the next node in the network, a copy is saved in a context manager queue 2042, 2046, 2058, so that when the transaction response MTI 0110 comes back through, the request MTI 0100 can be matched with the response, in order to know how to route the response back to the previous route point” teaches saving copy of transaction related messages including approval into a context manager queue).
store the list in a transaction log file (¶ [0067] “every transaction that flows through the issuer PNIP 2012, acquirer PNIP 2024, and/or ASPs 2050 is logged at every point by writing log records”).

Kohli does not explicitly teach, however, Perry teaches,
based on a comparison of the issuer identifier to the acquirer identifier determining that the issuer corresponds to a same entity as the acquirer ((¶ [0103] “if an acquirer and an issuer are the same financial institution, the acquirer identifier 417 and the issuer identifier 416 may be the same”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of Perry in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization improves transaction authorization by streamlining authorization routing between entities authorizing the financial transaction.

George teaches,
include an indicator in the approval message, the indicator indicating that the approval message relates to a transaction to the issuer being the same entity managing an acquirer server and a payment terminal (¶ [0033] “the acquiring institution 114 and the issuing institution 104 may be the same institution” teaches acquirer (that receives the terminal comm.) and the issuer as the same entity, ¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization improves transaction authorization by streamlining authorization routing between entities authorizing the financial transaction.


As per claims 7 and 17, combination of Kohli, Perry, and George teach all the limitations of claims 6 and 11. Kohli also teaches, 
wherein the at least one memory and the computer program code is further configured to with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]), 
generate a plurality of data packets (¶ [0037] “Authorized transactions are stored in " batches," which are sent to the acquirer 2006” teaches batches of authorized transactions as data packets),
generate and transmit a request message to a payment network server for transmitting the approval message during a trickle feed session, the trickle feed session being a time period during which the device provides the plurality of data packets to the payment network server (¶ [0037] “Authorized transactions are stored in " batches," which are sent to the acquirer 2006. During subsequent clearing and settlement, the acquirer sends the batch transactions through the credit card association” teaches batch processing of authorized transactions).

As per claim 8, combination of Kohli, Perry, and George teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured to with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

George teaches,
receive, from the payment network server, an acknowledgement message indicating a successful transmission of the approval message (FIG. 3, item 110, 102, 104, ¶ [0070] “the transmitting device 220 of the processing server 102 may forward the authorization response to the payment network 116, which may in turn 
forward, to the acquirer server, the acknowledgement message (¶ [0070] “the transmitting device 220 of the processing server 102 may forward the authorization response to the payment network 116, which may in turn forward the authorization response to the acquiring institution 114” teaches forwarding of the authorization message to the acquirer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization improves transaction authorization by streamlining authorization routing between entities authorizing the financial transaction.

As per claim 10, combination of Kohli, Perry, and George teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the device to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).
generate and transmit a list request message to the payment network server for transmitting the list (¶ [0037] “Authorized transactions are stored in " batches," which are sent to the acquirer 2006” teaches authorized transactions stored in batches and forwarded to the acquirer), 
receive, from the payment network server, a list acknowledgement message indicating a successful transmission of the list (¶ [0037] “During subsequent clearing and settlement, the acquirer sends the batch transactions through the credit card association, which debits the issuers 2010 for payment and credits the acquirer 2006” teaches subsequent clearing operations as successful transmission of batch process).

Claims 2-5, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Perry in view of George in further view of US 20120078701 A1 (Woods).

As per claim 2 and 12, combination of Kohli, Perry, and George teach all the limitations of claims 1 and 11. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to ((FIG. 6, item 2006, ¶ [0047], ¶ [0148]),
storing the identification message in a transaction log file (¶ [0067] “every transaction that flows through the issuer PNIP 2012, acquirer PNIP 2024, and/or ASPs 2050 is logged at every point by writing log records”).

Combination of Kohli, Perry, and George do not explicitly teach, however, Woods teaches,
wherein the approval message is forwarded to the payment network server via a switch that is located between the acquirer server and the issuer server (FIG. 14, items 103, 145, 147, 149, ¶ [0207] “the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147)”), 
wherein the acquirer server forwards the approval message to the payment network server via the switch (¶ [0048] “the transaction handler (103) acts as a switch between acquirers and issuers for routing messages therebetween for purposes of authorization”), and 
generate an identification message after determining that the issuer corresponds to the same entity managing the acquirer server and the payment terminal (¶ [0208] “the issuer processor (145) and the acquirer processor (147) are operated by the same entity”), the identification message identifying the transaction (¶ [0143] “send approved transactions to the respective issuer processor (145), which then sends the data to the transaction handler (103) for fee billing to the account holders” teaches transmission of bills associated with the transaction),
include, in the identification message, the acquirer identifier (¶ [0049] “the transaction handler (103) is to store the transaction data (109) recording the transactions processed at the transaction handler (103) for one or more acquirers” teaches recordation of transaction associated with the acquirer),
transmit, to a switch, the identification message, wherein the switch includes an indicator to the approval message after receiving the approval message from the issuer server (¶ [0143] “send approved transactions to the respective issuer processor (145), which then sends the data to the transaction handler (103) for fee billing to the account holders” teaches transaction handler forwarding billing to account holders based on their identity), the indicator indicating that the approval message relates a transaction to the issuer being the same entity managing the acquirer server and the payment terminal (¶ [0048] teaches acquirer and issuer as the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide processor identity based authorization processing of Woods in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because processor identity based authorization processing improves transaction authorization by providing an additional layer of verification mechanism associated with entity identity during financial transaction authorization.

As per claims 3 and 13, combination of Kohli, Perry, George, and Woods teach all the limitations of claims 1 and 2 and 11 and 12. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),

George teaches,
receive, from the switch, an acknowledgement message indicating a successful transmission of the approval message to the payment network server (FIG. 3, item 110, 102, 104, ¶ [0071] “The acquiring institution 114 may generate a clearing record for the payment transaction that includes a data element … configured to store the installment preference. In step 318, the clearing record for the payment transaction may be electronically transmitted to the processing server 102, to be received by the receiving device 202 of the processing server 102” teaches transmission of clearing record as affirmation of transmitted approval message),
generate a transaction completion message in response to the acknowledgement message to indicate the successful completion of the transaction, the transmission completion message being generated in response to a successful transfer of funds to an acquirer account included in the transaction data (FIG. 7, item 706, 708, 710, ¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 … In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols. In step 770, assuming the transaction was 
transmit, to the payment terminal, the transaction completion message (FIG. 7, items 706, 708, 710, ¶ [0100] “the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols. In step 770, assuming the transaction was approved, the merchant 706 may then provide the products purchased by the consumer 704 as part of the payment transaction to the consumer 704” teaches providing transaction completion details to merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization improves transaction authorization by streamlining authorization routing between entities authorizing the financial transaction.

As per claims 4 and 14, combination of Kohli, Perry, George, and Woods teach all the limitations of claims 1 and 2 and 11 and 12. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),

George teaches,
control the switch to include the indicator to the approval message (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708. In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols” teaches the acquirer transmitting response message associated with payment approval to gateway for forwarding according to protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization 

As per claims 5 and 15, combination of Kohli, Perry George, and Woods teach all the limitations of claims 1, 2, and 3 and 11, 12, and 13. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

George teaches,
control the switch to transmit the acknowledgement message (¶ [0100] “the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may transmit the response message to the gateway processor 708 using the standards and protocols set forth by the gateway processor 708. In step 748, the gateway processor 708 may forward the response message to the merchant 706 using the appropriate standards and protocols” teaches the acquirer transmitting response message associated with payment approval to gateway for forwarding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

As per claim 16, combination of Kohli, Perry, George, and Woods teach all the limitations of claims 11 and 12. Kohli also teaches,
adding the approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the approval message (¶ [0060])

George also teaches including the indicator in the approval message, the indicator indicating that the approval message relates the transaction to the issuer being the same entity managing the acquirer server and the payment terminal (¶ [0033], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial 

As per claims 18 and 20, the substance of claims 18 and 20 are directed to substantially similar subject matter and claim limitations of claims 8 and 10. As such, for reasons shown above regarding claims 8 and 10, claims 18 and 20 are similarly rejected as being unpatentable over Kohli in view of Perry in view of George in further view of Woods.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Perry in view of George in further view of US 20170255958 A1 (Moreira).

As per claim 9, combination of Kohli and George teach all the limitations of claim 6. Kohli also teaches,
wherein the approval message comprises an issuer identifier identifying the issuer (¶ [0051] “It should be noted at this point that an "ICA" and a "BIN" are employed in BANKNET so that a member can perform card issuing and/or acquiring activities” teaches issuer identifier, ¶ [0059] “The issuer 2010 then carries out issuer processing and decisioning … and provides an appropriate authorization request response” teaches approval message provided by issuer), the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

George teaches,
receive, from the acquirer server, a plurality of identification messages, each of the plurality of identification message comprising a corresponding acquirer identifier identifying the acquirer (¶ [0033] “The acquiring financial institution 710 may be identified by the gateway processor 708 using the transaction data, such as by parsing the transaction data (e.g., deconstructing into data elements) to obtain an account identifier included therein associated with the acquiring financial institution 710”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide same entity based transaction authorization of George in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because same entity based transaction authorization improves transaction authorization by streamlining authorization routing between entities authorizing the financial transaction.
Combination of Kohli and George do not explicitly teach, however, Moreira teaches,
verify data in the list and data in the plurality of identification messages based on the acquirer identifier and the issuer identifier, such that the data in the list corresponds to the data in the plurality of identification messages (¶ [0145] “ECO ADVANTAGE may also send a confirmation request to the acquirer containing a request date, in order to determine whether the batch payment was successful” teaches batch payment verification, ¶ [0145] “ECO ADVANTAGE may receive a confirmation once the payment has been processed at the ECO ADVANTAGE bank, which may include a confirmation that the transaction was successfully processed, the transaction ID for each transaction from the acquirer” teaches confirmation based on transaction identifier associated with the acquirer), 
transmit, to the payment network server, the list via the trickle feed session at a predetermined period of time after a successful verification of the data in the list and the data in the plurality of identification messages (¶ [0145] “ECO ADVANTAGE may also send a confirmation request to the acquirer containing a request date, in order to determine whether the batch payment was successful” teaches batch payment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide processor identity based authorization processing of Moreira in the financial transaction authorization system of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction authorization and because processor identity based authorization processing improves transaction authorization by providing an additional layer of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Perry in view of George in view of Woods in further view of Moreira.

As per claim 19, the substance of claim 19 is directed to substantially similar subject matter and claim limitations of claim 9. As such, for reasons shown above regarding claim 9, claim 19 is similarly rejected as being unpatentable over Kohli in view of Perry in view of George in view of Woods in further view of Moreira.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692